         EXECUTION COPY  

 

Share Purchase Agreement

 

 

Dated December 10, 2008

 

Between

Mr. Robin List, born on March 28, 1971 in Zaandam, The Netherlands and living in
Belgium, Boerestraat 13, 9850-Hansbeke,

hereinafter referred to as “Robin List” or the “Purchaser”, on one hand

 

and

 

REMEDENT, INC., a public company incorporated under the laws of Nevada, with its
registered offices at Xavier de Cocklaan 42, 9831 Deurle, Belgium, and
registered with the company registrar under number C2807329,

represented by Mr Guy De Vreese as Chairman of its board of directors

duly authorised for the purposes hereof pursuant to a board of directors'
resolutions dated December 3, 2008 attached hereto as Schedule 1,

 

hereinafter referred to as “Remedent Inc.” or the “Seller” on the other hand

 

Seller or Purchaser will be referred to as a “party” or, together will be
referred to as the “parties”

 

Recitals

A         WHEREAS REMEDENT OTC B.V., a Dutch company validly existing and
incorporated under the Laws of the Netherlands (hereinafter referred to as
“Remedent OTC BV” or the “Company”), the capital stock of which amounts to
18,000 Euros, with corporate seat at Rotterdam and address at 3062 ME Rotterdam,
Lichtenauerlaan 102-120, a holding company owning 100 % of the shares of SYLPHAR
N.V., SYLPHAR USA, Inc. and SYLPHAR ASIA Pte Ltd.

 

B         WHEREAS the Company's registered capital is divided in 18,000 shares
with a par value of 1€ per share (the "Shares"). The shares are fully paid up.

C          WHEREAS the allotment of the Shares is the following:

 

Remedent N.V. : 18,000 shares

 

Total :

18,000 shares

D.        WHEREAS the Seller so owns 18,000 Shares and wishes to sell 9,000 of
them, being 50 % to the Purchaser. The Purchaser wishes to purchase the said
9,000 Shares from the Seller.

 

 

 

Page 1

 



 

--------------------------------------------------------------------------------



         EXECUTION COPY  

 

Now, therefore, the Parties have agreed on the terms, provisions and conditions
contained in this purchase agreement relating to the Shares (hereinafter
referred to as the "Agreement").

It is agreed:

1.

SALE AND PURCHASE OF THE SHARES  

 

 

1.1.

Sale and Purchase of the Shares

The Seller sells 9,000 Shares to the Purchaser, and the Purchaser purchases
9,000 Shares, free and clear of all encumbrances and security interests or
restrictions of any kind whatsoever.

The sale and purchase of 9,000 Shares, which constitutes a sole and unique
contract, will be executed on the date set forth above, hereafter referred to as
“Closing Date”.

 

Robin List will have full property and possession of 9,000 Shares on Closing
Date.

All rights and obligations related to the Company shares are transferred on
Closing Date.

 

 

1.2.

Purchase Price

The purchase price for the 9,000 Company shares sold and acquired on the Closing
Date in accordance with article 1.1. above, amounts to 831,450 USD.

 

 

1.3.

Payment of the Purchase Price

The purchase price for 9,000 shares sold and acquired on the Closing Date in
accordance with article 1.1. above shall be paid in kind by delivery of 723,000
shares of Remedent Inc. (“List Shares”). The value of these shares is for the
purpose of this agreement fixed on 1.15 $ per share, being the 52 week average
of the NASDAQ quotation of the Remedent Inc. shares of common stock.

 

2.

CLOSING AND SUBSEQUENT OPERATIONS

 

 

2.1.

Closing Date

The sale and purchase of 9,000 shares, as provided for in article 1.1. above
shall be completed on the Closing Date, at any location agreed upon by the
parties.

 

 

2.2.

Closing

2.2.1 Delivery of the shares to the Purchaser on the Closing Date:

 

Delivery will be done by delivery deed before a Dutch notary, in order to
produce all its effects vis-à-vis the Company and third parties.

2.2.2.

Delivery of the Remedent Inc. shares to the Seller on the Closing Date:

 

Delivery will be done by delivery of original stock certificates representing
endorsed in the back with guarantee by Remedent, Inc.

 

2.2.3.

Execution and delivery of the Voting Agreement, attached hereto as Exhibit A

 

2.3.

Subsequent Operations

 

The Seller undertakes to sign all necessary documents and to accomplish all
necessary formalities including voting in favour of the Company board of
directors resolutions, delivering receipt, issuing certificates and assisting
the Purchaser in the post-acquisitions formalities and various deposits and
publications, in order to allow the transfer of the shares to the benefit of
Robin List.

 

 

 

Page 2

 

--------------------------------------------------------------------------------



         EXECUTION COPY  

 

3.

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

 

3.1.

Existence of the Company

 

The Company is a B.V. with a registered capital of 18,000 Euros, divided into
18,000 shares with par value of 1 € per share, fully paid. The Company is duly
incorporated on 10 December 2008 under the Laws and regulations of the
Netherlands.

 

 

3.2.

Absence of Adverse Effect

 

The execution of this Agreement and the performance of the Seller’s obligations
hereunder:

 

 

-

are not contrary to any law or regulation, nor to any undertaking binding upon
the Seller and/or the Company;

 

 

-

do not entitle any third party to terminate or void any agreement or contract
entered into by the Company;

 

 

-

do not compel the Seller to obtain any authorization or agreement other than
those provided for in this Agreement.

 

 

3.3.

Securities Issued by the Company

 

The Seller at the date hereof have good and valid title to all of the Shares
issued by the Company, it being specified that such title may not in any way be
challenged.

 

The Company has not issued any bonds or securities other than the Shares.

 

The Shares are free and clear of any right, pledge, lien, security interest,
promise to sell or pre-emption right or any other encumbrance of any nature
whatsoever, and, more generally, no third party whatsoever has any right of any
nature whatsoever on the Shares.

 

The Shares, which comprise the totality of the share capital and voting rights
of the Company, have been validly issued. The Shares do not constitute community
property and are not held in jointly-held property.

 

The Company has not issued any debenture loans nor convertible or exchangeable
bonds. There is no agreement or commitment according to which anyone has or
could potentially have the right to require the issuance of new shares or
securities by the Company, and the Company has not made any decision relating to
the issuance of new shares or securities. The Company has not issued any
securities of any nature whatsoever which could cause a capital increase or the
issuance of securities to occur.

 

The Shares are freely transferable, and may be transferred to the Purchaser in
accordance with this Agreement. The transfer of the Shares in accordance with
this Agreement grants the Purchaser full and valid title to the Shares, free and
clear of all encumbrances and may not in any way be challenged.

 

With the exception of the Voting Agreement between the Purchaser and Seller, and
Investment and Shareholder Agreement by and among Company, Concordia Fund BV,
Sylphar Holding BV and the Existing OTC Subsidiaries (as defined therein), there
are no other shareholders' agreement or any similar agreement which has been
entered into by all or certain Company's current or past shareholders with
regard to the Company or their interest therein. The progressive transfer of
ownership and possession of the Company shares will occur, on the grounds of the
executed Agreement, at the contractual date of effect of each of the four
execution operations as defined in article 1.1. above.

 

 

 

Page 3

 

--------------------------------------------------------------------------------



         EXECUTION COPY  

 

 

3.4.

Accuracy of the Seller’s Representations and Warranties

 

All of the representations and warranties contained in this Article 3 have been
made to the best of the Seller’s knowledge and, in any case, in good faith,
based on normal investigations conducted by or on behalf of the Seller, in order
to faithfully and realistically present the Company's position with respect to
the items covered in said Article 3.

 

The representations and warranties of this Article 3 replace all of the Seller’s
other representations and warranties, regardless of the manner in which they
were made or granted.

 

The scope of the information contained in the Schedules is limited to the
articles to which the latter refer.

 

4.

CONFIDENTIALITY

 

This Agreement and the operations provided for hereby are confidential and each
of the parties undertakes not to disclose to anyone, directly or indirectly, the
existence or the content hereof without the express prior consent of the other
party, except in the case of (i) privileged communications to its counsels bound
by professional secrecy or directors, (ii) disclosures necessary for the
performance of this Agreement, and (iii) disclosures required by law, a court or
an administrative decision, and/or a stock exchange regulation.

 

5.

EXPENSES

 

Each of the parties shall bear the costs and expenses incurred by each of them
for the negotiation, preparation and enforcement hereof.

 

6.

MODIFICATIONS

 

No modification to any provision hereof shall be valid unless it is in writing
and signed by all of the Parties.

 

7.

APPLICABLE LAW

 

This Agreement shall be governed by and interpreted in accordance with the laws
of Belgium.

 

8.

JURISDICTION

 

Any dispute, controversy or claim arising out of or relating to this Agreement
or any document issued in appliance of the same, which cannot be settled in a
friendly manner within thirty (30) days from its beginning shall be submitted to
the Dutch Commercial Courts which will have exclusive jurisdiction.

The thirty (30) days period in which to settle the dispute in a friendly manner
shall commence upon the first day after either party notifies the other party by
fax or mail that a dispute exists ("initial notice of dispute").

 

 

 

Page 4

 

--------------------------------------------------------------------------------



         EXECUTION COPY  

 



9.

ENTIRE AGREEMENT

 

This Agreement supersedes and voids all prior written and oral agreements
between the Parties with respect to the subject matter hereof.

 

Signed by the parties or their duly authorised representatives

 

 

Signed by Guy De Vreese

duly authorised for and

on behalf of

REMEDENT Inc.

)

)

)

)

 

 

 

/s/ Guy De Vreese

 

Signed by Robin List

 

 

 

 

)

)

)

)

 

 

 

 

 

/s/ Robin List

 

 

 

 

Page 5

 

--------------------------------------------------------------------------------



         EXECUTION COPY  

 

SCHEDULE 1

Board Resolutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 6

 



 

--------------------------------------------------------------------------------



         EXECUTION COPY  

 

Exhibit A

Voting Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 7

 



 

 